Citation Nr: 1445239	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  08-24 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from December 1985 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been transferred to the Roanoke, Virginia RO.  This claim was previously remanded by the Board in November 2012.  

The Veteran appeared at a Central Office Hearing in September 2012.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records show that the Veteran was seen in September 1989 for complaints of low back pain which had started after he lifted a child and which had lasted one week.  The impression was low back pain secondary to poor body mechanics.  The separation physical noted that the Veteran had one episode of low back pain from which he had recovered.  

Private treatment records from March 1995 from the Veteran's chiropractor show that he was seen for complaints of pain in his low back.  It was noted that X-rays showed a subluxation at the level of L4 with associated disc protrusion.  The chiropractor expressed his opinion that the low back problem had been ongoing for years and quite possibly was due to the in-service injury.  The Veteran also reported ongoing back pain for the past 20 years upon seeking treatment with the VA in January 2008.  

The Veteran's claim was previously remanded so that he could be afforded a VA examination with an orthopedist that was to provide an opinion regarding etiology of a low back disability.  The orthopedist was specifically asked to consider whether the L4 subluxation found in March 1995 resulted from the Veteran's in-service lifting injury.  The record reflects that the Veteran was afforded an examination in June 2013.  Regrettably, the examiner did not discuss the March 1995 results of L4 subluxation, as directed in the Board's November 2012 remand.  The RO subsequently obtained an additional medical opinion in June 2013.  The examining physician provided a very thorough report, including a discussion of the March 1995 results.  However, the opinion was provided by a podiatrist.  The Veteran's representative has requested that this claim be remanded so that an opinion can be provided by an orthopedist, as directed in the November 2012 remand.  

In light of the above, the Board finds that an additional remand is necessary before appellate review proceeds.  The claim should be forwarded to a VA orthopedist to review the evidence of record, including the March 1995 test results.  The examiner is then asked to provide a medical opinion as to whether it is at least as likely as not that the Veteran suffers from a current lumbar spine disability that manifested during, or as a result of, active military service.  The Board notes that the physician that performed the previous examination in June 2013 is no longer associated with VA.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be scheduled for a VA examination by an orthopedist to determine the nature and etiology of his low back disability.  The claim folder and a copy of this remand must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's chronic lumbosacral strain or any other current low back disability either first manifested during service OR is causally related to an event in service, to include whether the L4 subluxation found in March 1995 resulted from the in-service lifting injury.  

In providing this opinion, the examiner is requested to consider the following:

* The Veteran's in-service complaints of back pain in September 1989; 
* the Veteran's post-service worker's compensation incident wherein he injured his back; and 
* the March 1995 private treatment records wherein the treating chiropractor states that the Veteran demonstrated subluxation at L4 which was an old injury possibly related to service.  

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.  

2.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



